Citation Nr: 0916958	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophreniform disorder with maturation to chronic 
undifferentiated schizophrenia.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 17, 1983, to 
January 31, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophreniform 
disorder with maturation to chronic undifferentiated 
schizophrenia.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2008, the Veteran and the Secretary of Veteran's Affairs (the 
Parties) filed a Joint Motion for Remand with the Court, 
moving the Court to vacate and remand to the Board the March 
2007 Board decision as to this issue.  The Court granted the 
motion that same month.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  When a 
question to be resolved is whether a previously denied claim 
is to be reopened, VA must provide the claimant with notice 
as to the evidence required to reopen the claim and to 
substantiate the claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In the Joint Motion, the Parties agreed that VCAA notice was 
deficient and agreed that "remand is necessary to allow VA 
to provide VCAA notice complying with the requirements in 
Kent and in Mayfield v. Nicholson, 444 F.4d 1328, 1333 
(2006)."  Because the Parties have agreed that VA is to 
provide the Veteran with VCAA notice, the Board must remand 
the matter to the RO via the AMC for compliance.  

Additionally, in November 2008 the Veteran, through counsel, 
requested a televideo hearing before a member of the Board.  
In April 2009, she changed that to a request for a Travel 
Board hearing.  On remand, the requested Travel Board hearing 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
her with VCAA notice with regard to her 
claim on appeal.  This notice should 
conform to the requirements of 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.156 and § 3.159; 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

This notice should inform the Veteran that 
service connection for schizophreniform 
disorder with maturation to schizophrenia 
was previously denied in an April 1991 
rating decision and that new and material 
evidence is required to reopen the claim.  
She must be provided with the definition 
of new and material evidence and she must 
be told the reason that her claim was 
denied in April 1991.  She should also be 
provided with notice as to how VA assigns 
disability ratings and effective dates.  
The RO/AMC must also provide notice as to 
the evidence needed to substantiate 
service connection for the claimed 
disability and VA's and the Veteran's 
respective duties in obtaining evidence.  

2.  After notice is provided to the 
Veteran, allow for an appropriate time to 
respond.  Then readjudicate her claim on 
appeal.  If any benefit sought is not 
granted in full, send the Veteran and her 
representative a supplemental statement of 
the case and allow for an appropriate time 
for response.  

3.  Then, schedule the Veteran for a 
Travel Board hearing in the order that the 
request was received.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

